Citation Nr: 0713465	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
knee post-traumatic arthritis with right femur osteonecrosis 
trochlea, for the period from June 25, 2003, to October 3, 
2003, and from January 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision, in which the 
RO, inter alia, continued the veteran's 20 percent rating for 
advanced, post-traumatic patellofemoral joint, right knee, 
osteonecrosis trochlea, right femur.  The veteran filed a 
notice of disagreement (NOD) in October 2003, which included 
a claim for a temporary total rating due to convalescence.

In April 2004, the RO awarded the veteran a temporary total 
rating due to surgical or other treatment necessitating 
convalescence, effective October 3, 2003, to December 31, 
2003; and resumed the 20 percent rating, effective January 1, 
2004.  

In June 2004, the RO issued a statement of the case (SOC) 
pertaining to the veteran's claim for an increased rating for 
his right knee disability.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) that same month.

In July 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In January 2006, the Board remanded the claim for an 
increased rating for the veteran's right knee disability to 
the RO for further development.  After completing all 
requested action, the RO continued denial of the veteran's 
claim (as reflected in the December 2006 supplemental SOC 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.  

As the Board's consideration of the claim excludes the 
period, pertinent to this appeal, for which the veteran has 
been granted a total temporary rating, the Board has 
recharacterized the claim as reflected on the preceding page.

As a final preliminary matter, the Board notes that, in 
January 2007, the veteran, through his representative, 
submitted to the Board additional evidence for consideration 
in connection with the claim on appeal, along with a waiver 
of RO jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the period from June 25, 2003, to October 2, 2003, 
and from January 1, 2004, the veteran's service-connected 
right knee disability has been manifested by motion limited 
to, at most, 80 degrees on flexion, and pain on motion (worse 
with repeated use).  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee post-traumatic arthritis with right femur osteonecrosis 
trochlea, for the period from June 25, 2003, to October 2, 
2003, and from January 1, 2004, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  A March 2004 letter 
requested that the veteran submit any evidence in his 
possession that pertained to the claim, and the June 2004 SOC 
cited to the diagnostic criteria for higher ratings.  After 
the veteran was afforded opportunity to respond to each, the 
June 2004 and December 2006 SSOCs reflect readjudication of 
the claim.  Hence, while some of this notice was provided 
after the rating action on appeal, the appellant is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The Board also notes that the December 2006 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, neither the timing nor form of this 
notice is shown to prejudice the appellant.  Because the 
Board's decision herein denies the claim for an increased 
rating, no other disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Historically, in March 1992, the RO granted the veteran 
service connection for advanced post-traumatic arthritis 
patellofemoral joint, right knee, osteonecrosis trochlea, 
right femur, and assigned an initial 10 percent rating, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 
(which is indicative of  traumatic arthritis rated on the 
basis of limited flexion).  See 38 C.F.R. § 4.27.  The 
effective date of service connection was August 30, 1991.  In 
July 1997, the RO assigned the veteran a 100 percent rating, 
effective April 2, 1997, pursuant to 38 C.F.R. § 4.30, for 
surgical treatment necessitating convalescence, and a 20 
percent rating, effective June 1, 1997.  The veteran filed a 
claim for a higher rating in June 2003.  Thereafter, the RO 
granted another temporary total rating from October 3, 2003, 
and resumed the 20 percent rating from January 1, 2004.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved - here, Diagnostic Code (DC) 5260 (for limitation of 
flexion) and 5261 (for limitation of extension); ankylosis of 
the knee is evaluated under DC 5256.  If the limitation of 
motion of the specific joint or joints involved is not 
compensable under the appropriate diagnostic codes, then a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under DC 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under DC 5260, a rating of 10 percent requires limitation of 
flexion to 45 degrees.  A rating of 20 percent requires 
limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees.  A rating of 30 
percent requires limitation of extension to 20 degrees.  A 
rating of 40 percent requires limitation of extension to 30 
degrees, and a rating of 50 percent requires limitation of 
extension to 45 degrees.

Standard range of right knee motion is from 0 degrees (on 
extension), to 140 degrees (on flexion).  38 C.F.R. § 4.71, 
Plate II. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Because the appellant's service-connected disability also 
involves osteonecrosis of the right femur, alternatively, 
consideration of DC 5257, for "other" impairment of the 
knee, is appropriate.  Under that diagnostic code, slight 
impairment of the knee (to include recurrent subluxation or 
lateral instability), warrants a 10 percent rating.  A 20 
percent rating requires moderate impairment.  A 30 percent 
rating requires severe impairment.  30 percent is the maximum 
rating available under DC 5257.  The terms "slight," 
"moderate," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just" as contemplated by the requirements 
of the law.  See 38 C.F.R. § 4.6.

Considering the medical evidence in light of the above, the 
Board finds that a rating in excess of 20 percent for the 
veteran's right knee disability is not warranted.

A July 2003 VA examination report shows that the veteran 
complained of stiffness and pain in his right knee.  He 
reported that he had difficulty going up steps and could only 
stand for approximately 10 minutes and walk for about 15 
minutes before he had to rest.  He also complained of pain 
and popping under his kneecap and he was no longer able to 
run.  Regarding his employment, he worked as a technician for 
a cable company, which required him to walk long distances, 
climb, and squat.  He noted that doing this work caused 
problems for his right knee.  Physical examination revealed a 
range of motion in the right knee from 0 degrees to 130 
degrees.  He had pain with patellar grind and patellofemoral 
crepitation during range of motion.  He also had lateral 
joint line tenderness without significant medial joint line 
tenderness.  His knee was stable to anterior/posterior and 
varus/valgus stress.  He had no effusion and his quadriceps 
strength was normal.  X-rays of the right knee were normal.

An August 2003 private medical record from B.O., M.D. shows 
that the veteran had joint line tenderness medially and 
laterally about the knee.

An August 2003 VA magnetic resonance imaging (MRI) of the 
right knee revealed mild degenerative joint disease and 
findings suggestive of previous arthroscopy at the right 
knee.

An October 2003 private operative note from Dr. B.O. 
indicates that the veteran underwent a diagnostic and 
operative arthroscopy of the right knee with total 
synovectomy.

In May 2004, the veteran underwent a VA examination, during 
which he reported that his knee still swelled and it was 
difficult to go up and down stairs.  He could not walk more 
than a mile and he did not use any assistive devices.  
Physical examination revealed a range of motion of the right 
knee from 0 degrees to 110 degrees.  He was tender to 
palpation in the patellofemoral joint with a positive patella 
grind.  There was 1+ effusion.  He was also tender to 
palpation in the medial joint line.  He had negative Lachman, 
negative McMurray's, and negative anterior drawer, and no 
erythema.  X-ray films of the right knee were essentially 
negative.

During the July 2005 Board hearing, the veteran stated that 
his right knee affected his work because it slowed him down 
and he was not able to be as productive as he should.  He 
reported symptoms in his knee such as it being unstable and 
loose.  In addition, he had pain in all ranges of motion.

On October 2006 VA examination, the veteran reported having 
no flare-ups of knee problems with his activities of daily 
living, but that crawling and walking on his job tended to 
aggravate and flare-up his pain in the knee.  Physical 
examination revealed negative Lachman test, drawer test, and 
varus and valgus stress tests.  There was tenderness in the 
medial joint line and the medial anterior compartment on the 
right.  There was no crepitus with range of motion.  
McMurray's test was positive on the right.  Range of motion 
in the right knee was from 0 degrees to 80 degrees pain-free, 
and to 90 degrees with pain.  The physician noted that the 
veteran's range of motion was not additionally limited 
following repetitive motion.

The aforementioned medical evidence establishes that, for the 
relevant periods under consideration, the veteran's service-
connected right knee disability has been manifested by motion 
limited, at most, to 80 degrees on flexion, and pain on 
motion (worse with repeated use).  These symptoms are 
consistent with no more than the current 20 percent rating 
for limited motion.  

Even considering functional loss due to pain, the range of 
motion findings reflect that there is neither ankylosis nor 
limitation of flexion or extension warranting a higher rating 
under DCs 5256, 5260, or 5261.  In this regard, the veteran's 
right knee is not found to be limited in flexion to 15 
degrees or less, or to be limited in extension to 20 degrees 
or more.  In fact, extension has consistently been normal (to 
0 degrees); hence, there also is no basis for assignment of 
separate ratings for limited flexion and limited extension.  
See VAOPGCPREC 9-2004 (2004).  The Board further notes that, 
while the veteran reported that he had flare-ups and 
aggravation of his right knee while working, and painful 
motion of the right knee has been shown on examination, the 
October 2006 VA examiner found that the veteran did not have 
any additional limitation of motion of the right knee after 
repetitive motion; there is no contrary finding.  Hence, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have 
been considered, but provide no bass for assignment of any 
higher rating based on limited motion.

There also is no basis for assignment of more than the 
current 20 percent rating under DC 5257.  When considered as 
"other" impairment, the veteran's overall symptoms-limited 
flexion and pain on motion, as described above-cannot be 
characterized as more than moderate, overall.  The Board 
notes that there also is no actual evidence of recurrent 
subluxation or lateral instability, symptoms typically 
evaluated under this provision.  Because the knee has 
consistently been stable on examination, there also is no 
basis for separate ratings for the right knee based on 
arthritis (resulting in limited or painful motion) and 
instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  

Further, there is no other diagnostic code pursuant to which 
a higher rating for the knee disability could be assigned.  
As the medical evidence does not indicate that the veteran 
has any impairment of the tibia and fibula, rating the 
disability under DC 5262 is not appropriate.  Moreover, none 
of the other diagnostic codes set forth under 38 C.F.R. 
§ 4.71a for rating knee disabilities provides for assignment 
of a rating greater than 20 percent.  See DCs 5258, 5259, 
5263.  Finally, there are no symptoms or impairment 
associated with the right knee to warrant rating the 
disability under any other provision of VA's rating schedule.

For all the foregoing reasons, the claim for a rating in 
excess of 20 percent for right knee post-traumatic arthritis 
with right femur osteonecrosis trochlea must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER


A rating in excess of 20 percent for right knee post-
traumatic arthritis with right femur osteonecrosis trochlea, 
for the period from June 25, 2003 to October 3, 2003, and 
from January 1, 2004, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


